Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on June 17, 2021.

Status of Claims
Amendment of claims 1 and 6, and cancellation of claim 13 is acknowledged.
Claims 1-12 and 14-20 are currently pending and are the subject of this office action.
Claim 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.
Claims 1-12 are presently under examination.
The following species is under examination:
1- Pioglitazone as the PPARγ modulator, and
2- Polycystic kidney disease as the cystic disease.

Priority
This application is a divisional application of U.S. Application No. 14/896,020, filed on December 4, 2015, which claims priority to International Publication No. WO 

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blazer-Yost (WO 2010/028370, March 2010, cited in prior office action).

For claims 1 and 4-5, Blazer-Yost teaches a method of treating polycystic kidney disease comprising the oral administration of therapeutically effective amounts of the PPARγ modulator pioglitazone, wherein the therapeutically effective amount is less than the clinically effective amount of pioglitazone than that capable of treating type 2 diabetes (see claims 1, 5, 20-22, 26 and 41, 42, see also page 12, lines 1-23 and page 15, lines 8-12).
it is understood that the compounds of the invention can comprise the administration of multiple doses a day” (see page 15, lines 31-32).  Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to: treat polycystic kidney disease comprising the oral administration of therapeutically effective amounts of the PPARγ modulator pioglitazone, wherein the therapeutically effective amount is less than the clinically effective amount of pioglitazone than that capable of treating type 2 diabetes, as taught by Blazer-Yost and then administer the PPARγ modulator pioglitazone in multiple doses a day, as suggested by Blazer-Yost, including twice (b.i.d), three times or more a day in order to achieve the optimal dose regimen for a particular patient, thus resulting in the practice of claims 1 and 4-5 with a reasonable expectation of success.

For claims 2 and 3, Blazer-Yost teaches the administration of 0.5 mg/day to about 1.5 mg/day of pioglitazone (see page 15, line 17).  For an 80 kg human this is the equivalent to: 6.25 µg/kg to 18.75 µg/kg total body weight per day, which is 75% or less and 50% or less of the clinically effective amount of pioglitazone administered to treat diabetes, which is between 15 mg/day and 45 mg/day (as evidenced by ACTOS ® Tablet, Takeda (2008) see page 6 of 23) which results in 187.5 µg/kg and 562.5 µg/kg total body weight per day for an 80 kg human, thus resulting in the practice of claims 2 and 3 with a reasonable expectation of success.

For claims 6-12, Blazer-Yost teaches a method of treating polycystic kidney disease comprising the oral administration of therapeutically effective amounts of the PPARγ modulator pioglitazone (see claims 1, 5, 20-22, 26 and 41, 42, see also page 12, lines 1-23 and page 15, lines 8-12).
Blazer-Yost further teaches the administration of 1.0 mg/day to about 3.0 mg/day of pioglitazone (see page 15, line 17).  For an 80 kg human this is the equivalent to: 12.50 µg/kg to 37.50 µg/kg total body weight per day, which anticipates the ranges of claims 6 through 11, thus resulting in the practice of claims 2 and 3 with a reasonable expectation of success, thus resulting in the practice of claims 6-12 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Further, the Examiner makes a Result-Effective argument to allege that it would be routine optimization that a person of ordinary skill in the art would perform. Applicant, respectfully disagrees. It would not be obvious to one of skill in the art to optimize a treatment for a disease by significantly decreasing the amount of therapy provided by orders of magnitude, let alone to provide the therapy in two smaller doses. 
Examiner’s response:
First, Claims 1-5 do not require any specific “therapeutically effective amount” of pioglitazone.  Claims 1-5 require that: “the therapeutically effective amount is less than the clinically effective amount of the pioglitazone as a monotherapy for treating diabetes”.  For claims 1-5 Blazer-Yost teaches: “the therapeutically effective amount is less than the clinically effective amount of pioglitazone than that capable of treating type 2 diabetes (see page 15, lines 8-10).
Second, claims 6-12 recite specific “therapeutically effective amounts” of pioglitazone.  As discussed in the above 103 rejection, Blazer-Yost teaches dose ranges that anticipate all the dose ranges of claims 6-12.
Third, the fact that Blazer-Yost teaches the administration of 20 mg/kg in an animal model (see page 26, line 7), does not negate the fact that Blazer-Yost also teaches: “Illustrative per day doses of pioglitazone that are included in the methods and compositions described herein include about 5 to about 15 mg/day, about 2 to about 5 mg/day, about 1 to about 3 mg/day, and about 0.5 to about 1.5 mg/day” (See page 15, lines 15-17) which anticipate the therapeutic ranges of claims 6-12.
per day in multiple doses or in a single dose”.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 21, 2021.